Exhibit 10.3

 

[g71531kei001.jpg]

John M. Dionisio

213.593.8000

tel

Chairman and CEO

213.593.8730

fax

 

 

 

AECOM

 

555 South Flower Street

 

Suite 3700

 

Los Angeles, California 90071-2300

 

March 8, 2012

 

Richard G. Newman

Horne Consulting, LLC

2024 La Mesa Drive

Santa Monica, CA 90402

 

Dear Dick,

 

I am writing to inform you that we would like to renew the term of your
consulting agreement, dated May 4, 2010, as amended April 21, 2011, with AECOM
for an additional year.  The term of the agreement will be extended from
April 1, 2012 to March 31, 2013, and may be further extended annually upon
mutual written agreement.  Your consulting schedule is expected to be in the
range of 20% to 30% of a full time commitment, or 50 — 75 days for the year,
exclusive of any time you spend fulfilling your duties as a member of AECOM’s
Board of Directors, with a consulting fee of $8,000 per day based on specific
work assignments.  In addition, we will pay to you a retainer not to exceed
$120,000 against invoices that you provide from time to time.  All other terms
and conditions of your consulting arrangement for the additional year will
remain unchanged from those in your prior consulting agreement.

 

If you agree to these terms, please sign and date this letter in the space
indicated below.

 

I look forward to the opportunity to continue working together.

 

Sincerely,

 

 

/s/ John M. Dionisio

 

John M. Dionisio

 

Chairman and CEO

 

 

AGREED AND ACCEPTED:

 

Horne Consulting, LLC

 

By:

/s/  Richard G. Newman

 

Date:

May 4, 2012

Title:

Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard G. Newman

 

Date:

May 4, 2012

Name:

Richard G. Newman,

 

 

 

 

as an individual

 

 

 

 

--------------------------------------------------------------------------------